Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9 and 21-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hseih et al. (US 2011/0027546).
As to claims 1, 2 and 5-6 and 23, Hseih discloses a protective system for enhancing durability, comprising: an article of clothing that includes a substrate G’/G a liquid resistant (resistant to laundering conditions also formed of liquid resistant resin, para 106) a barrier component in the form of patch 114 formed from ink (125, para 105), the barrier component activated by heat and pressure (para 112 fig 7); wherein the barrier component is bonded (para 112) to at least an external surface of the substrate (figs 7-9).
As to claim 4, the barrier component is substantially transparent (para 114, no-label look).

As to claim 7, the surface onto which the barrier component is bonded is relative depending upon the final orientation of the article of clothing.  Thus, said surface can read on either “internal” or “external.” 
As to claims 8-9, Hseih discloses a transfer component 113 with a removable layer backing 117 removably detachable from the barrier component (para 88, fig 8b).
As to claims 21-22, the article of clothing G/G’ can be configured to the cover both the limb of a person and the torso of a person. The shape of the garment does not have to match the limb/torso shape. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heish as applied to claim 1 above, and further in view of Jones (US 2011/0185470).
If it is not taken that Heish discloses the limitations of claim 7, the following rejection is set forth:
Jones discloses a reversible garment is well-known and provides different looks (abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Heish by reversing the clothing such that the barrier component is bonded to the internal surface of the substrate as revering the clothing is well-known and provides a different aesthetic look as taught by Jones. 

Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but are moot in view of the rejection above.  The applicant argues that Hseith does not disclose the limitation of claim 1 reciting “a barrier component formed from ink that resists damage from wear and that is bonded to the substrate” because the applicant’s specification discloses an alleged different method of bonding ink than Hseith.  This argument is not persuasive because limitations recited in the specification are not read into the claims.  Additionally, method limitations do not further limit product claims.  Applicant’s claims say nothing about alleged “direct bonding.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748